HOOD, Judge.
This expropriation suit, instituted against Mary Comeaux Roger, is one of the several such cases which were consolidated for trial and appeal with Gulf States Utilities Company v. Cormier, La.App., 182 So.2d 176.
Defendant owns Parcel 22-A and Lot 6, as those tracts are shown on the plat which we prepared in the above cited case. A portion of Parcel 22-A is included in the servitude being taken by plaintiff, but no part of Lot 6, which is a separate and independent tract, is being taken or invaded by plaintiff for any purpose. One of the demands of defendant is for consequential damages to Lot 6 as a result of the taking.
The trial judge awarded defendant $775.-00 for the servitude taken, $734.00 as severance damages and $180.00 as consequential damages to Lot 6. Plaintiff appealed, and defendant has answered the appeal demanding an increase in the awards *195of damages and in the fees allowed the expert witnesses.
All of the issues presented here were discussed fully in the above cited case, and in Gulf States Utilities Company v. Comeaux, La.App., 182 So.2d 183, and in Gulf States Utilities Company v. Comeaux, La.App., 182 So.2d 187. Applying the reasons assigned in those cases to the instant suit, we conclude that the judgment appealed from must be amended to delete the award of consequential damages, but that in other respects the judgment should be affirmed.
For these reasons, the judgment appealed from is amended by reducing the award to defendant from the sum of $1689.00 to the sum of $1509.00. In all other respects, and as thus amended, the judgment appealed from is affirmed. The costs of this appeal are assessed to plaintiff-appellant.
Amended and affirmed.
On Application for Rehearing.
En Banc. Rehearing denied.